DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 8/05/2021, wherein claim 15 is cancelled and claims 1-14 are pending.
Response to Arguments
Applicant’s arguments filed on 8/05/2021 against the claim rejection as being obvious over Kurian et al. in view of Traser et al. have been fully considered and are persuasive.  The claim rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-14 are allowed for the reasons set forth in the applicant remarks filed on 8/05/2021.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VU A NGUYEN/Primary Examiner, Art Unit 1762